COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JEFF LEACH, INDIVIDUALLY AND                    §               No. 08-20-00073-CV
  D/B/A BASECAMP TERLINGUA,
                                                  §                  Appeal from the
                        Appellant,
                                                  §                394th District Court
  v.
                                                  §            of Brewster County, Texas
  KATY SCHWARTZ,
                                                  §                (TC# CVB 19 347)
                        Appellee.
                                                  §

                                             ORDER

       On March 26, 2020, this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On April 16, 2020

Appellee filed an objection and Appellants filed a response to the objection on April 27, 2020.

The parties are in agreement not to mediate the case.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall be filed in this Court on or before May 8, 2020.

       IT IS SO ORDERED this 28th day of April, 2020.


                                              PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.